Title: From George Washington to Board of War, 8 May 1781
From: Washington, George
To: Board of War


                        Gentlemen

                            Head Quarters New Windsor 8th May 1781.
                        
                        I have been honored with your favors of the 30th April and 1st Instant. After a conference with Mr Cornel I
                            ordered as much Cloathing as could possibly be shared from hence to be immediately forwarded to the southward with one
                            thousand Muskets and one thousand Cartouch Boxes which appeared as many as could be sent from hence upon a comparison of
                            our own probable wants with our stock on hand. Our prospects on account of lead are alarming indeed—It will be impossible
                            to send any more from hence than what is contained in the ready made Cartridges. I know not whether any of the States have
                            any quantity in their private Magazines, but I think enquiry should be made and a loan obtained, if practicable.
                        The artillery at present at the Southward and what is upon the way appears to me fully sufficient.
                        Mr Moylan is making up the Accounts of the late Cloathier, which he tells me will be finished in a few days,
                            he then proposes to repair to Philada.
                        I am of the same opinion with the Board respecting the construction of the Resolve of the 3d October 1780—It
                            would defeat the end proposed by the abolition of the Rank of full Colonels in the army were they suffered to be still
                            created in the Regiments of Artillery and Cavalry. If Colo. Carringtons Commission of Lieut. Colo.
                            Commandant to the 4th Regt of Artillery has not yet been sent to him I would wish it to be delayed untill some Regulations
                            respecting the mode of promotion in the Artillery and Cavalry which are now before Congress shall have been determined
                            upon. For the same reason I think the promotion of the 2d major to the 1st Regt of Cavalry had best be delayed also. I
                            have the honor to be &c.
                        
                        Cloathing sent to the southward upon Mr Cornels requisition.
                        1500 Woolen Vests
                         300 pr leather Breeches
                        3000 linen Overalls
                        
                            3000 pr socks.
                        
                        sent to the southward at the same time the Cloathing for
                        the Marquis’s detachment went.
                        3000 pr socks
                         900 Hunting shirts
                        
                            4000 pr shoes ordered from Jersey
                        
                    